Citation Nr: 1105467	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  03-19 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bladder neck 
obstruction, status post transurethral resection of the 
prostrate, to include as due to exposure to ionizing radiation.

2.  Whether new and material evidence has been presented to 
reopen the previously denied claim of entitlement to service 
connection for a psychiatric disorder.

3.  Whether new and material evidence has been presented to 
reopen the previously denied claim of entitlement to service 
connection for hearing loss, to include as due to exposure to 
ionizing radiation.

4.  Whether new and material evidence has been presented to 
reopen the previously denied claim of entitlement to service 
connection for otitis externa (also claimed as fungus).

5.  Whether new and material evidence has been presented to 
reopen the previously denied claim of entitlement to service 
connection for stomach/digestive problems (claimed as acid reflux 
and polyps), to include as due to exposure to ionizing radiation, 
and, if so, whether service connection is warranted.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1955 to July 1959; 
the Veteran had additional service which cannot be considered for 
purposes of establishing entitlement to benefits.

This matter initially came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from November 2002 and July 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  In November 2002, the RO 
determined that new and material evidence had not been presented 
to reopen the previously denied claims of entitlement to service 
connection for a psychiatric disorder, hearing loss, otitis 
externa, or stomach/digestive problems.  In July 2004, the RO 
denied entitlement to service for a bladder neck obstruction, 
status post transurethral resection of the prostrate.  

In his March 2003 disagreement with the denial of the request to 
reopen the claim for service connection for a stomach/digestive 
disorder, the Veteran noted that removal of polyps from his 
gastrointestinal tract had been required.  In a later statement, 
the Veteran again noted that polyps had been removed from his 
colon, and the RO interpreted this statement as a request to 
reopen a claim separate from the request to reopen the claim for 
service connection for a stomach/digestive disorder.  The Board 
notes that requests to reopen claims for service connection for a 
gastrointestinal disorder and for colon polyps were separately 
denied in a September 1996 decision.  However, subsequent to the 
most recent final denial of the requests to reopen those claims, 
the United States Court of Appeals for Veterans claims determined 
that claims for service connection for PTSD may encompass claims 
for service connection for all diagnosed psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In 
that decision, the Court determined that VA cannot deny a claim 
simply because a lay claimant is mistaken in his self diagnosis.  
See Clemons v. Shinseki, 23 Vet. App. at 5 (2009).  The Court has 
further determined that the applicability of this proposition is 
not limited to claims for service connection for psychiatric 
disorders.  In keeping with Clemons decision, the Board finds 
that the issue on appeal in this case is more properly 
interpreted as set forth on the title page of this decision. 

The Veteran requested a hearing before the Board by 
videoconference.  The requested hearing was conducted by the 
undersigned Veterans Law Judge in December 2010.  The Veteran had 
previously testified at a personal hearing before the RO in 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At his December 2010 videoconference, the Veteran testified that 
he is receiving disability benefits from the Social Security 
Administration (SSA) and has been receiving such benefits for 
many years, that is, he does not receive retirement benefits 
based on age.  The Veteran's testimony identifies records in 
government custody which might, if obtained, include new and 
material evidence to reopen a previously-denied claim.  As such, 
VA cannot determine whether new and material evidence has been 
received until these records are obtained, or it is established 
that the records are unavailable and the Veteran is so notified.  
38 C.F.R. §§ 3.156, 3.159 (2010).  

The Veteran contends that bladder neck obstruction was due to his 
exposure to ionizing radiation.  The Veteran testified that the 
bladder neck obstruction, treated surgically, may have been 
caused by cancer.  He testified that he was never told whether 
the obstruction was benign or malignant.  The claims file 
reflects a history of benign prostatic hypertrophy, but the Board 
is unable to locate the pathology report upon which that history 
would be expected to be based.  

The Veteran also contends that he has had cancerous polyps 
removed from his colon three times.  Clinical records associated 
with the claims files reflect that the Veteran underwent 
sigmoidoscopy in 1993 (VA), and colonoscopy in October 2005 (VA) 
and October 2008 (VA).  Each pathology report following 
examination of the Veteran's colon should be associated with the 
claims files, and medical opinion as to whether the pathology 
specimens disclose that the Veteran has manifested cancer of the 
colon should be obtained.  The record also reflects that the 
Veteran is treated for irritable bowel syndrome.  The Veteran 
should be asked to identify each non-VA facility at which the 
Veteran has undergone removal of a polyp from the colon, or other 
treatment of the colon that the Veteran believes might have 
disclosed cancer, and the records, especially pathology records, 
should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request all decisions and 
medical records associated with the award of SSA 
benefits to the Veteran. Any records received 
should be associated with the claims folder.

2.  Ask the Veteran to identify any provider or 
facility at which he may have been treated for a 
psychiatric disorder.  The Veteran should 
identify any non-VA facility at which a polyp has 
been removed from his colon.  The Veteran should 
be offered the opportunity to identify any non-VA 
provider who may have treated him for any cancer 
of the stomach/digestive tract.  The Veteran 
should be asked to identify non-VA audiology 
evaluation or treatment of hearing loss, otitis 
externa, or draining ears since September 1996.  

3.  Obtain each pathology report related to 
October 2002 treatment of bladder neck 
obstruction and operative transurethral reduction 
of the prostate (TURP) performed at River Region 
Health System in Vicksburg, Mississippi.  

4.  Obtain any pathology report related to each 
of the examination of the Veteran's colon, 
include VA examination of the colon 
(sigmoidoscopy) in 1993, October 2005 
(colonoscopy), and October 2008 (colonoscopy).  
Ask the Veteran if he has undergone private 
examination of the colon.  If so, request any 
pathology report for each examination of the 
colon.  

5.  After all available VA and private pathology 
reports for treatment of bladder neck obstruction 
and for examination of the colon have been 
associated with the claims file, and the Veteran 
has been notified regarding such examinations for 
which no pathology report is available, obtain 
appropriate review of the pathology reports.  
Request an opinion as to whether any pathology 
report related to treatment of bladder neck 
obstruction or examination of the colon discloses 
cancer or a precancerous disorder or pathology.  
Advise the reviewer of each disorder which may be 
presumed service-connected in a Veteran who has 
participated in a radiation-risk activity.  Ask 
the review to provide an opinion as to whether 
the Veteran has a disorder of the stomach or 
digestive tract, to include the colon, which is 
defined by statute or regulation as a radiogenic 
disorder.

6.  Afford the Veteran VA psychiatric 
examination.  The claims folder must be made 
available to the examiner in conjunction with the 
examination.  All indicated studies testing 
should be conducted.  All pertinent pathology 
should be noted in the examination report.  The 
examiner should then address the following:
      (a) Does the Veteran currently manifest a 
psychiatric disorder?  Is so, assign a diagnosis 
for each psychiatric disorder present.  
      (b) If a psychiatric disorder is present, 
is it at least as likely as not (50 percent or 
greater probability) that the Veteran has a 
psychiatric disorder that was incurred during or 
as a result of a period of service ending in July 
1959, or which has been chronic and continuous 
since the Veteran's honorable active service 
ended in July 1959?

In answering each question, the examiner must 
comment on the Veteran's lay statements as to 
onset of a cardiovascular disorder other than 
hypertension.  

The rationale for all opinions expressed should 
be provided in a legible report.  If any 
requested opinion cannot be provided without 
resort to pure speculation, the examiner should 
identify the additional information needed to 
provide the requested opinion.  After development 
and an attempt to obtain the identified 
information, the claims file should be returned 
to the examiner for an updated opinion.  

7.  After all evidence discussed above has been 
obtained and associated with the claims file, or 
the Veteran has been advised of evidence which 
cannot be located, review the evidence to 
determine whether new and material evidence has 
been received to reopen a claim for service 
connection for hearing loss or otitis externa.  
If so, conducted any required developed.  

8.  After completing the above actions, and any 
other development as may be indicated by any 
response received as a consequence of the actions 
taken in the paragraphs above, readjudicate the 
claims on appeal.  If any claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his representative.  
After the Veteran and his representative have had 
an adequate opportunity to respond, the appeal 
should be returned to the Board for appellate 
review, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


